IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-55,166-03


                       EX PARTE DONALD KEITH EMICH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 25685CR/C IN THE 40TH DISTRICT COURT
                               FROM ELLIS COUNTY


         Per curiam.

                                            ORDER

         Applicant pleaded guilty to injury to a child and was placed on deferred adjudication

community supervision. He was later adjudicated guilty and sentenced to ten years’ imprisonment.

The Tenth Court of Appeals affirmed his conviction. Emich v. State, 138 S.W.3d 398 (Tex. App.

— Waco 2004) (no pet.). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         The trial court entered findings of fact and conclusions of law recommending that relief be

denied. Nevertheless, on May 5, 2021, this Court dismissed this application as a subsequent

application barred by Article 11.07, Section 4 of the Texas Code of Criminal Procedure.
                                                                                                         2

        On the same date the application was dismissed, this Court received a State’s Motion to

Reconsider and Abate For Further Proceedings. In this motion, the State points out that the trial

judge who entered the findings of fact, conclusions of law and recommendation to deny relief was

disqualified from presiding over the habeas proceedings because she had previously participated as

a prosecutor in the plea proceedings in this case. The State asks this Court to reconsider its dismissal

and abate the matter to the trial court so that a different trial judge can consider the application and

the State’s response and issue findings of fact and conclusions of law.

        Because motions for reconsideration are prohibited by Rule 72.2 of the Texas Rules of

Appellate Procedure, the State’s motion is dismissed. However, because the trial judge was

disqualified from presiding over this matter this Court will, on its own motion, withdraw the

previous dismissal without written order of Applicant’s habeas application. TEX . R. APP . P. 79.2(d).

        Based solely on this Court’s independent review of the entire record and evaluation of the

applicable law, without regard to any findings of fact and conclusions of law entered by the trial

court, this Court finds that Applicant has failed to allege sufficient specific facts establishing that the

current claims and issues could not have been presented previously or by a preponderance of the

evidence, but for a violation of the United States Constitution, no rational juror could have found

Applicant guilty beyond a reasonable doubt. See TEX . CODE CRIM . PROC. art. 11.07, § 4(a)-(c); Ex

parte St. Aubin, 537 S.W.3d 39, 43-45 (Tex. Crim. App. 2017). The application is dismissed as a

subsequent application barred by Article 11.07, Section 4 of the Texas Code of Criminal Procedure.



Filed: May 26, 2021
Do not publish